RULEY, JUDGE:
These claims were consolidated for hearing as all of the claims arose out of the same factual situation. Claimants are residents of a subdivision in South Charleston, Kanawha County, West Virginia. Their homes either abut or front Pike Street. In the spring of 1980, respondent performed routine maintenance on Pike Street, which included the excavation for drainage ditches. Claimants contend that respondent agreed to pay for and install drainpipes under their driveways. These pipes were installed by respondent, but were purchased by claimants at an aggregate cost of $2,857.24. They seek reimbursement for the cost of the pipes.
Respondent contends that it is not its policy to pay for drainpipes under a property owner’s driveway. Respondent requires a property owner, who wishes to install a pipe under a driveway, to obtain a permit before installation, and the costs are borne by the property owner.
From the evidence in the record, it is clear that the responsibility for drainage under a driveway rests with the property owner. Respondent’s policy is clear that the homeowner must pay the cost of a drainpipe under a driveway. See also Cowan *500vs. Dept. of Highways, 13 Ct. Cl. 124 (1980). The claims are, therefore, denied.
Claims disallowed.